

Exhibit 10.2


DEVELOPMENT AGREEMENT


THIS DEVELOPMENT AGREEMENT (this "Agreement") is entered into as of this 13th
day of September, 2019, by and between SEAGATE ALICO I, LLC, a Florida limited
liability company ("Landlord") and NEOGENOMICS LABORATORIES, INC., a Florida
corporation ("Tenant").


WITNESSETH:


WHEREAS, simultaneously herewith, Tenant and Landlord have entered into that
certain Office Building Lease (the "Lease"), whereby Landlord has agreed to
lease to Tenant, and Tenant has agreed to lease from Landlord, two (2)
to-be-constructed buildings (each, a "Building" and collectively the "Buildings"
or "Office Buildings") which Buildings will contain, in the aggregate, up to
(but not more than) 150,000 gross square feet of commercial space, up to 100,000
square feet of which may be developed as general office space and the balance of
which shall be developed and used as laboratory, warehouse and/or industrial use
(as defined in the Lee County zoning code) to be constructed on the Land (as
defined in the Lease) together with appurtenant driveways, parking areas and
loading areas as depicted on Exhibit B to the Lease (collectively, the
"Premises"); and


WHEREAS, Landlord has agreed to design and construct the Base Building Work (as
defined herein), appurtenances, and improvements, including landscaping, that
comprise the Premises (collectively, the "Project") subject to the terms and
conditions herein set forth.


NOW, THEREFORE, for and in consideration of the recitals and the mutual
covenants herein contained, intending to be legally bound hereby, Landlord and
Tenant hereby agree as follows:


(1) DEFINED TERMS. Except as otherwise defined herein, the capitalized items
herein shall have the same meaning as defined in the Lease.


(2) GENERAL DESCRIPTION OF PROJECT: SCOPE


(a) Acknowledgement of Scope. Landlord and Tenant acknowledge that the Project
is comprised of
(i) the acquisition of the Land,
(ii) all design (including architectural and civil) and permitting required to
perform the Base Building Work and Shared Infrastructure Work (the Base Building
Work and Shared Infrastructure Work being collectively referred to herein as the
"Landlord's Work"), and
(iii) the construction of the Landlord's Work.


Preliminary Plans. The Landlord's Work will be designed by Landlord based on the
Preliminary Project Specifications attached hereto as Schedule 1 and made a part
hereof. Such design shall include all horizontal site work and infrastructure
work (including on-site drainage systems), landscaping, parking lots and
driveways located on the Land, as well as the off-site Shared Infrastructure.


(b) Base Building Work. The "Base Building Work" for the horizontal development
of the Land and construction of the Office Buildings (collectively, the "Base
Building Work") shall include all site-work, the building shell, all core
mechanical, electrical, and plumbing systems, , surface parking sufficient to
provide Tenant with the minimum number of parking spaces (including handicapped
spaces), as may be required by applicable laws and ordinances, an access



--------------------------------------------------------------------------------



driveway and loading areas, and other requirements as set forth in the
Preliminary Project Specifications described in Schedule 1 attached hereto and
incorporated by reference herein.


(c) Shared Infrastructure Work. Tenant acknowledges that the a portion of the
Landlord's Work will include certain off-site infrastructure that that Seller
and Landlord have agreed to cause to be designed and constructed. For reference
purposes, a right-of-way exhibit depicting the engineering concept for the
proposed northerly east-west access road, southerly east-west access road,
drainage, utilities, and related improvements (prepared by Hole Montes) is
attached hereto as Schedule "4" (the "Hole Montes Right-of-Way Plan"). The Hole
Montes Right-of-Way Plan depicts the ''Northerly East-West Access Road" as
section #1" and "section #3", and the "Southerly East-West Access Road" is
depicted and labeled as "Section #4". The Hole Montes Right-of-Way Plan also
depicts a north-south road labeled as "section #2" and "section #2A", through
which a roadway and certain utility facilities will be constructed; such
north-south road is referred to herein as the ''North-South Road"). Landlord and
Seller will enter into a development and cost sharing agreement (the
"Development and Cost Sharing Agreement") whereby Landlord will agree to design
and construct (in conjunction with Landlord's other site work for the
development of the Land): (a) the Northerly East-West Access Road, including the
installation of water/sewer infrastructure; (b) the Southerly East-West Access
Road, including the installation of water/sewer infrastructure; (c) the
North-South Road, including the installation of water/sewer infrastructure; (d)
the Monument Sign; (e) the landscaping along the Northerly East-West Access Road
("Landscaping"); and (f) all requisite street lighting for the Northerly
East-West Access Road, Southerly East-West Access Road and North-South Road (the
"Street Lighting") (collectively, the "Shared Infrastructure Work").


(d) Tenant Improvements: Allowance: Escrow of Tenant's Base Contribution and
Tenant's Share of TI Costs. Tenant shall be obligated to utilize Landlord's
architect (Studio Plus Architects) (the "Architect") to design all interior
improvements for the building that are not included in the Base Building Work
(all of such improvements over and above the Base Building Work, including any
enhanced specifications or upgraded components that Tenant may desire to make to
the Base Building Work being referred to as the "Tenant Improvements"). Landlord
will use Landlord's general contractor (the "Contractor") to construct the
Tenant Improvements as a component of the Landlord's Work (The Base Building
Work and the Tenant Improvements are sometimes collectively referred to as the
"Work"). However, the cost of the design and construction of the Tenant
Improvements shall be at Tenant's sole cost and expense, subject to the terms of
this Section 2(d). The Tenant Improvements design shall be coordinated and
integrated with the approved Base Building Work design, and shall be subject to
the review and reasonable approval of Landlord as to compatibility to the Base
Building Work design.


Landlord shall provide Tenant with an allowance in the amount of $33.00 per
gross square foot for the main office Building and $30.00 per gross square foot
of the laboratory Building (the "Tenant Improvement Allowance") which shall be
used by Tenant to pay for what are customarily considered "hard construction
costs" of the Tenant Improvement construction work (but for purposes of the
foregoing sentence, "hard construction costs" shall exclude architectural,
engineering, design and permitting costs). Any amount of the Tenant Improvement
Allowance not expended for hard construction costs of the Tenant Improvements
shall be retained by Landlord. For purposes of this Agreement, "Tenant's Share"
shall mean and refer (a) Tenant's Base Contribution of $25,000,000, plus (b) the
amount by which the actual cost of designing, permitting and constructing the
Tenant Improvements exceeds the Tenant Improvement Allowance, as reflected on
the Project Budget (as the same may be updated from time to time). Tenant's
Share amounts from (a) and (b) above shall be attributed to Eligible Capital
Costs as defined in Florida Statute Sec. 220.191(c) and included in Schedule 5.
Landlord will instruct its general contractor to maintain records in sufficient
detail to enable Landlord and Tenant to identify the Tenant's Share and any
adjustments to the Tenant's Share that may occur as a result of Change Orders,
Tenant Delays, Force Majeure, or other circumstances not within



--------------------------------------------------------------------------------



the control of Landlord [by way of example, under the initial Project Budget
attached hereto, Tenant's Share
would be $25,000,000 (constituting Tenant's Base Contribution) + $2,267,335 (the
amount by which the estimated cost of Tenant Improvements for the main office
building exceeds the Tenant Improvement Allowance for the main office building)
+ $14,706,634(the amount by which the estimated cost of Tenant Improvements for
the lab building exceeds the Tenant Improvement Allowance for the lab building)
= $41,973,969]. Tenant shall, by no later than the date that Landlord closes on
Landlord's construction loan for the Project, deposit with Landlord an amount
equal to the then estimated Tenant's Share (the "Tenant's Share Funds"). The
Tenant's Share Funds will be held by Landlord (or Landlord's lender) in a
construction disbursement account (which account may be pledged to Landlord's
lender as security for Landlord's financing for the project), and disbursed by
Landlord (or Landlord's lender) from time to time to pay for the costs of the
Landlord's Work, which disbursements shall be made at such times as required by
Landlord and Landlord's construction lender. If, at any time, Landlord's updated
Budget, reflects that the total amount of Tenant's Share Funds previously paid
by Tenant to Landlord is less than the Tenant's Share as reflected on such
updated Budget (in such case, a "Shortfall"), then Tenant shall, by no later
than ten (10) days after written request of Landlord, pay the Shortfall amount
to Landlord, which payment shall be added to the Tenant's Share Funds. However,
in no event shall the amount of Tenant's Base Contribution be increased without
Landlord's and Tenant's written consent, which may be withheld in their
respective sole discretion.
(e) Compliance With Law and Industry Standards. Landlord acknowledges that it
shall be responsible for ensuring that the Base Building Work design and
construction is in compliance with all applicable building codes and laws
including, but not limited to, the Americans With Disabilities Act, the Florida
Accessibility code, and all environmental laws and regulations, and with sound
architectural and construction practices.


Tenant acknowledges that it shall be responsible for ensuring that the Tenant
Improvement design and construction is in compliance with all applicable
building codes and laws including, but not limited to, 'the Americans With
Disabilities Act, the Florida Accessibility Code, and all environmental laws and
regulations, and with sound architectural and construction practices.


3. PROJECT DESIGN


(a) Design of Base Building Work. An architect selected by Landlord {the
"Architect" will be retained by Landlord and Tenant (under separate agreements)
to perform the design of the Base Building Work for Landlord and the Tenant
Improvements for Tenant. It is acknowledged that the Architect will be paid an
architectural fee by Landlord in the amount of 3.75% of the costs of
constructing the Base Building Work (but specifically excluding costs of
sitework and infrastructure work performed by Seagate) (the "Landlord's
Architectural Fees"), and that the Architect will charge an architectural fee to
Tenant in the amount of 7.25% of the costs of the Tenant Improvement work (the
"Tenant's Architectural Fees"). The Landlord's Architectural Fees shall be
included in the Total Project Costs.


Tenant shall have review and approval rights at each stage of the Base Building
Work design including hardscape and landscape; provided, however, that Tenant's
approval shall not be construed to waive any requirement or obligation of the
Landlord and, to the extent Tenant's exercise of such review and approval rights
unreasonably impact the Project Schedule, same



--------------------------------------------------------------------------------



shall constitute a Tenant Delay. Notwithstanding anything to the contrary
contained herein, no changes may be made to the Base Building Work design
without the prior written consent of Tenant, which approval shall not be
unreasonably withheld, conditioned nor delayed.


Landlord has caused the Architect to draft a conceptual design for the Base
Building Work in accordance with preliminary specifications which include design
development plans and drawings ("Base Building Work Progress Design"). If Tenant
reasonably objects to any submittal of the Base Building Work Progress Design,
Landlord shall cause the design documents to be amended to satisfy such
objections and promptly resubmit them to Tenant for Tenant's review. Tenant
shall review the revised submittal within five (5) business days after their
delivery to reconsider the revised Base Building Work Progress Design. If
Landlord shall not have received notice from Tenant that the Base Building Work
Progress Design has been accepted or must be resubmitted with corrections or
modifications prior to the expiration of the five (5) business day period, the
Base Building Work Progress Design shall be deemed approved by the Tenant. After
approval of the Base Building Work Progress Design, Landlord will provide
Tenant, for Tenant's review and approval, complete and final construction
drawings, plans and specifications for the Base Building Work (such plans and
specifications, once approved by Landlord and Tenant, are collectively referred
to as the "Final Base Building Design"). The Final Base Building Design shall
account for any necessary changes, any Tenant-directed changes, and shall ensure
consistency between the design documents for the Base Building Work. After the
Final Base Building Design has been approved by Tenant, Landlord may not make
any material changes to it without Tenant's written approval, which approval may
be given or withheld in Tenant's reasonable discretion.


(b) Design of Tenant Improvements. Tenant has retained (or will retain) the
Architect to prepare all design documents for the Tenant Improvements. Tenant
shall cause Tenant's Architect to complete and submit to Landlord for review and
approval a space plan and drawings for the Tenant Improvements ("TI Space Plan")
in accordance with the dates set forth in the Project Schedule. Landlord shall
have five (5) business days to approve and comment on the design documents.
Following Landlord's review and approval, Tenant will cause the Architect to
prepare final construction drawings, plans and specifications for the Tenant
Improvements, which shall be subject to Landlord's final review and approval
(such plans and specifications, once approved by Landlord, are collectively
referred to as the "Final TI Design"). The Final TI Design shall account for all
Landlord-directed changes reasonably required for consistency with the Final
Base Building Design. Tenant shall cause the Architect to confirm and certify to
Tenant and Landlord (and Landlord's lender) that the Final TI Design is in
compliance with all applicable building codes and laws including, but not
limited to, the Americans With Disabilities Act, the Florida Accessibility Code,
and all environmental laws and regulations and with sound architectural and
construction practices.


(c) Design of Shared Infrastructure. The Shared Infrastructure will be designed
by Landlord and Seller and their respective civil engineers pursuant to the
Development and Cost Sharing Agreement entered into (or to-be-entered into)
between Landlord and Seller. Upon request, Landlord will provide Tenant with
copies of the plans and specifications related thereto, but Landlord shall not
be required to obtain Tenant's approval of the same so long as they are
consistent (in all material respects) with the concept plans attached hereto as
Schedule "4". The final plans and specifications for the Shared Infrastructure,
as approved by Seller and Landlord and all applicable governmental agencies,
shall be deemed the "Final Shared Infrastructure Plans and Specifications."


As between Landlord and Tenant, the Final TI Design and the Final Base Building
Design shall be available throughout the Term for Tenant's reproduction,
information and reference for its use and use by Landlord in alteration,
modification or restoration of the



--------------------------------------------------------------------------------



Premises and for additions to the Project or for completion of this Project by
others, in each case without additional compensation to Landlord or Architect.
Landlord will instruct the Architect to provide Tenant and Landlord with a
complete set of paper and electronic CADD record design drawings of the Project
and Final TI Design.


Tenant acknowledges that neither Landlord nor any agent of Landlord has made,
except as may be specifically set forth herein, any representation or warranty
with respect to the Buildings, or the suitability of the foregoing for the
conduct of Tenant's business.


4.  PROJECT CONTRACTORS.


(a) Construction Manager and Site contractor. Landlord's affiliate, Seagate
Development Group, LLC. ("Seagate") shall act as construction manager for the
Base Building Work and Tenant Improvement construction and shall also serve as
the contractor for the horizontal site work for the Land as well as for the
Shared Infrastructure. It is acknowledged that Seagate will be paid a
contractor's fee in the amount of five percent (5%) of the costs of the site­
work for the Land and the costs of the Shared Infrastructure Work (the "SDG
Contractor's Fee"). Additionally, Seagate will also be paid a construction
management fee in the amount of one percent (1%) of the construction costs paid
by Landlord to DeAngelis Diamond for the vertical construction of the Office
Buildings as well as one percent (1%) of the construction costs paid by Tenant
to DeAngelis Diamond for the construction of Tenant's Improvements (the "SDG
Construction Mangement Fee"). The SDG Contractor's Fee and the SDG Construction
Management Fee shall be included in the Total Project Costs.


(b) Base Building Work and Tenant Improvements Contractor. DeAngelis Diamond or
another general contractor selected by Landlord ("DeAngelis Diamond") shall act
as general contractor for the Base Building Work construction and Tenant
Improvements. If Landlord shall subsequently engage any other general contractor
or construction manager (other than Seagate) to construct or manage the Base
Building Work construction, then Tenant shall have the right to approve such
party and to review and approve the contract between Landlord and such party but
solely for the purpose of confirming conformance with the terms of this
Development Agreement and the Lease. The parties acknowledge that construction
contract between Landlord and DeAngelis Diamond will provide for a 4%
contractors fee/profit and will also specifically include the following fees and
costs components as included in the 'cost of the work' thereunder, all of which
will be a% of the 'cost of the work' and all of which will be included in the
Total Project Costs:


Payment & Performance Bond 0.72%
Liability Insurance   1.25%
Preconstruction & Estimating  0.75%
Builder's Risk    0.65%


General Conditions: $1,330,000-FIXED for Base Building and Tenant Improvements


















--------------------------------------------------------------------------------





(c) Tenant Improvements Contract. The construction contract for the Tenant
Improvements shall be subject to the review and approval of Landlord and
approved or rejected within 'five (5) business days of submission. The terms of
the Tenant Improvements construction contract shall also be in conformance with
the terms of this Development Agreement and the Lease. If Landlord objects to
such contract due to any non-conformity, Tenant shall cause the contract to be
amended in order to so conform.


5. BID PROCESS FOR CONSTRUCTION OF THE BASE BUILDING WORK


Landlord has developed an estimated Project Budget attached hereto as Schedule
2, which sets forth Landlord's estimated budget of the Total Project Costs, and
reflects Landlord's estimate of Total Project Costs of $42,967,033 (the "Total
Cost Cap"). The Project Budget and Total Cost Cap are subject to increase as
provided for herein and in the Lease. Landlord will cause DeAngelis Diamond to
competitively bid the components of the Base Building Work and Tenant
Improvement work for which DeAngelis Diamond will perform. A minimum of three
(3) qualified bids must be solicited for the Base Building Work construction.
Should Tenant demand the selection of a Base Building Work subcontractor whose
bid is higher than the lowest qualified bidder, a Change Order (defined in
Section 6 below) to the Total Cost Cap will be issued and deemed approved by
Landlord and-Tenant increasing the Total Cost Cap by the incremental difference
between the low bid and the bid selected by Tenant. The Base Building Work
construction will be bid using DeAngelis Diamond's standard bid procedures as
follows: (i) a minimum of three (3) bids will be obtained from contractors for
each component/trade; (ii) a complete evaluation will be performed on each bid
to ensure the correct scope of work is included and to verify accuracy; (iii)
each contractor will be evaluated, taking into consideration its length of time
in business and prior relationships between Landlord and such contractor; and
(iv) any large variances in bids will require the component/trade in question to
be re-bid. Landlord shall promptly deliver all bids, re-bids and related
information to Tenant upon receipt and shall permit Tenant to attend all bid
openings. Tenant may designate sole source subcontractors or add additional
potential bidders from whom Landlord shall seek bids. Any net increase (not
covered by a direct payment pursuant to Section 6 below) or net decrease in the
Project Budget upon completion of the Project (which Project Budget shall
reflect the actual amounts spent by Landlord on the Project and remove any
un-spent contingency line items), as compared with the Project Budget attached
hereto as Schedule 2, shall be reflected in an adjustment to the Base Rent in
accordance with Section 5.1 of the Lease; provided, however, that in no event
shall any net increase in the Project Budget that exceeds the Total Cost Cap
result in an adjustment to the Base Rent under the Lease.


6. CHANGE ORDERS


Tenant, upon receiving the consent of Landlord which shall not be unreasonably
withheld or delayed (but which may also be subject to approval of Landlord's
lender), shall have the right to require changes in the Base Building Work
design by way of written change orders (each, a "Change Order" and collectively,
the "Change Orders"). Upon issuance of a Change Order, Landlord shall prepare
and submit promptly to Tenant a memorandum setting forth the impact on the
Project Budget, Total Cost Cap and Project Schedule resulting from said Change
Order (the "Change Order Memorandum of Agreement"). Tenant shall within five (5)
business days following Tenant's receipt of the Change Order Memorandum of
Agreement either (a) execute and return the Change Order Memorandum of Agreement
to Landlord or (b) retract its request for the Change Order. If any requested
Change Order would cause a net increase to the Project Budget that is not
absorbed (at Landlord's election and also subject to any approval that may be
required from Landlord's lender) by any contingency in the Project Budget, then
as a condition of approving such Change Order, Tenant



--------------------------------------------------------------------------------



shall be required (concurrently with the execution of such Change Order) to pay
to Landlord directly the amount of such net increase resulting from the Change
Order. Any net decrease in the Project Budget upon completion of the Project
(which Project Budget shall reflect the actual amounts spent by Landlord on the
Project and remove any un-spent contingency line items), as compared with the
Project Budget attached hereto as Schedule 2, shall be reflected in an
adjustment to the Base Rent in accordance with Section 5.1 of the Lease.


7. SCHEDULE AND COMPLETION


(a) The Landlord's Work shall be performed by Landlord in a good and workmanlike
manner to completion and, subject to Force Majeure· and Tenant Delay (as those
terms are defined below) Landlord shall endeavor to complete such Base Building
Work and Tenant Improvement Work in accordance with the Project Schedule,
attached hereto as Schedule 3. Landlord shall provide for and obtain as
expeditiously as possible all permits, licenses and certificates necessary for
performance of the Base Building Work and Tenant Improvement Work. Landlord
shall endeavor to cause substantial completion (as such term is defined in the
Lease) of the Landlord's Work to occur in accordance with the Project Schedule,
subject to Tenant Delay's, Force Majeure and any other delays not within the
reasonable control of Landlord. "Tenant Delay" shall mean the following, to the
extent it is the cause of a delay in the Project Schedule caused by Tenant:




i.Tenant's failure to meet any timeline specified herein (a) for submission of
information or approval, (b) in the Project Schedule or (c) in the Critical Path
Method schedule (as defined herein);


i.Tenant's failure, for any reason, to finalize the plans and specifications for
the Tenant Improvements (and/or to make any requisite selections as to such
Tenant Improvements) by no later than the dates set forth in the Project
Schedule;


i.Change Orders, to the extent the Change Order Memorandum of Agreement therefor
provides for or creates a change in the Project Schedule;


i.The performance of any work in the Premises (with or without the permission of
Landlord) by any person, firm or corporation employed by or on behalf of Tenant,
or any failure to complete or delay in completion of such work;


i.Tenant's delay in paying Landlord when due for any costs to construct the
Office Buildings that are the responsibility of the Tenant,


i.Any other delay to the extent caused by Tenant or its agents;


i.Any act or omission of Tenant, the Architect (with respect to the Architect's
work on the Tenant Improvements) or Contractor, subcontractors, trades or
material suppliers (with respect to their respective work on the Tenant
Improvements); and


i.Tenant's requirements for special work or materials, finishes or installations
other than building standard materials.


In the event that substantial completion of the Premises is delayed beyond the
Target Date as a result of Tenant Delay, then, for purposes of determining the
Delivery Date, substantial completion



--------------------------------------------------------------------------------



of the Premises shall he deemed to occur on the date that substantial completion
would have occurred but for such Tenant Delay.


(b) Force Majeure.


"Force Majeure" is defined in the Lease.


(c) Project Schedules. Landlord has submitted to Tenant a Project Schedule as
shown in Schedule 3. In addition to the Project Schedule, Landlord shall prepare
a calendarized Critical Path Method ("CPM") schedule showing critical dates for
start and completion of various portions of the Work including design work,
construction and delivery of major components and lengths of time required to
complete each portion.


i. The CPM shall be prepared utilizing ProCore Project software, or similar
software selected by Landlord. The CPM schedule will identify the obligations of
both Landlord and Tenant. The Detailed Critical Path Method Schedule shall be
consistent with the timing set forth in the Project Schedule, this Development
Agreement and the Lease.


ii. Compliance. After finalization of the CPM schedule, it shall become the
basic construction Progress Schedule for the Project including the work
associated with the Landlord's Work and Tenant Improvements. Landlord and its
contractors shall he responsible for ensuring that it is adhered to, and for
ascertaining that proper coordination and time schedules are maintained between
various portions of the Work.


iii.  Minimum Contents. At a minimum, the CPM schedule shall contain the minimum
contents set forth above, and such additional information reasonably required by
Tenant.


iv. Reporting Requirements. On a regular basis (no less than monthly), Landlord
shall provide Tenant with reports on the Progress Schedule including, without
limitation, revisions, updates, and as-built progress reports.


(a) Progress. Landlord shall be responsible for the preparation and delivery of
accurate progress reports to Tenant including actual physical percent complete,
activity starts and finishes and exceptions to the current schedule.


(b) Updates/Revisions. Landlord, and its contractors, shall make revisions to
the Progress Schedule to show any changes in the planned sequences and methods
of Project work, and in response to Change Orders.


(c) Additional Information. Landlord, and its contractors, agree to provide
Tenant with additional information and support for the Progress Schedule and any
updates/revisions thereto.


v. Delays Attributed to-Project. Landlord and Tenant shall use commercially
reasonable measures, consistent with Tenant's requirements for this Building to
make up time for delays, so as to seek to maintain the Project Completion Date
set forth in the Project Schedule.


8. TENANT RIGHTS OF INSPECTION AND ATTENDANCE


Tenant and its representatives shall have the right, during working hours and
subject to customary and reasonable job site procedures and OSHA regulations, to
review and inspect the



--------------------------------------------------------------------------------



Premises, and all aspects of the design and construction work. Tenant and its
representatives shall also have the right to attend all design and construction
meetings and review all Project correspondence and reports.


a.Reports. Landlord shall keep Tenant fully informed as to the status and
progress of all construction work with respect to the Project. Landlord shall
deliver monthly reports to Tenant detailing the Landlord's Work and its expenses
versus the estimated Project Budget.


a.Meetings. Landlord shall inform Tenant of the usual location, date and time of
any regularly scheduled design and construction meetings for the Project, and
prompt prior notice of any change, in the date, time or location of any such
construction meetings. Tenant and/or its representatives shall be permitted to
attend all such design and construction meetings.


a.No Deemed Approval; Acceptance or Waiver. Tenant's exercise of any of the
rights under this section shall not constitute approval, acceptance, waiver or
liability by Tenant or alter Landlord's obligations.


9. PROJECT CONTRACTS.


All Work performed shall be pursuant to written agreements which are consistent
with this Development Agreement which pass through the applicable obligations
set forth in this Development Agreement, and which contain the following
provisions:


Warranty. Landlord shall warrant to Tenant, and shall require from its
contractors to warrant to Tenant that all work has been- designed, constructed
and completed in a good and workmanlike manner, and all materials and equipment
provided are new and free from defective or inferior equipment, materials, and
workmanship, for a period of one (1) year after substantial completion.


Warranty repair work shall not be warranted for any additional period unless
Landlord's subcontractor shall provide an additional warranty period for the
direct benefit of Tenant or Landlord, as the case may be. Landlord will
endeavor, but will not be obligated, to obtain additional warranty period
coverage for warranty related work.


Within thirty (30) days following the Delivery Date, Tenant may send Landlord a
list of punch-list items that are required for full completion of Landlord's
Work. Landlord shall have ninety (90) days from the date Landlord receives such
list to complete the items designated therein, subject to Force Majeure. In
addition, during the first (1st) Lease Year, or during any longer period covered
by any warranty of any of Landlord's contractors or subcontractors, Landlord
shall make all repairs to the Buildings required because of defects in
Landlord's materials or workmanship in connection with Landlord's Work.


10. ALTERNATIVE DISPUTE RESOLUTION ("ADR")


(a) Any dispute or disagreement between Tenant and Landlord which is of a
construction or design nature ("ADR Disputes") may be submitted by either party
to the ADR procedures as set forth in this Section with the consent of the other
party. Unless ADR is specifically provided for a particular matter or dispute,
the dispute or disagreement may only be resolved by litigation in the applicable
court of law, or by other means if such other means are agreed upon by all
parties in interest in writing. If a party is not bound by the ADR procedures
set forth herein and is a necessary party in order to resolve the dispute or
disagreement, unless



--------------------------------------------------------------------------------



such party agrees to be bound by the ADR in writing, Tenant shall have the
option of refusing to use the ADR procedures and seeking redress in the courts.


(b) Tenant and Landlord shall agree on a party to act as the arbiter ("ADR
Arbiter") of ADR Disputes either in advance or within ten (10) business days
from a demand in writing by either party requesting that an ADR Dispute be
submitted to ADR. The ADR Arbiter may not have provided any professional
services to any of the parties within three (3) years prior to the ADR Dispute
or be under contract with any party, have been asked to respond or responded to
any Request for Qualifications, Request for Proposals, Invitation to Bid or the
like to provide services in the future to any party, be related to or affiliated
with any party or any officer, director, or employee, or shareholder thereof, or
otherwise have a conflict of interest that could affect the judgment of the ADR
Arbiter in reaching a decision. The ADR Arbiter shall be a licensed engineer or
architect in the state of Florida, qualified to design projects of the type and
scope as the Landlord's Work and Tenant Improvement work and may be employed as
a firm of architects or engineers. If Landlord and Tenant cannot agree on an ADR
Arbiter, each of Tenant and Landlord shall select an ADR Arbiter satisfying the
requirements of this Section, and the selected ADR Arbiters shall select a third
who shall be the ADR Arbiter for the purposes hereof.


(c) As a pre-condition to submitting any ADR Dispute to ADR, the parties must
have met frrst to attempt to resolve the ADR Dispute. Any ADR Dispute must be
submitted to ADR within later of ten (10) business days after the event giving
rise to the ADR Dispute or ten (10) business days after the meeting to attempt
to resolve the ADR dispute. The ADR Dispute shall he submitted by delivering
written demand on the other party and any necessary party and, if an ADR Arbiter
has been pre-selected, to the ADR Arbiter. The demand must confirm that the
parties have met at least once to attempt to resolve the ADR Dispute without an
agreement being reached.


(d) The ADR Arbiter shall hold a hearing no sooner than fifteen (15) days and no
later than twenty (20) days from submittal of the demand for ADR, and all
necessary parties shall be required to attend such hearing. Such hearing shall
be informal in nature and all interested parties shall have the right to be
heard and present evidence. The ADR Arbiter shall render a decision, which shall
be consistent with Florida law, in writing within ten (10) days after the
hearing, which decision shall identify the prevailing party, and the same shall
be binding on all parties. The non­ prevailing party in any ADR Dispute
submitted to ADR shall pay the fees of the ADR Arbiter. The ADR Arbiter's
decision shall be reducible to judgment and is appealable by either party.


11. MISCELLANEOUS.


(a) Neither of the parties may assign its rights, or delegate its
responsibilities under this Agreement, without the prior written consent of the
other party.


(b) All notices hereunder shall be in writing and shall be deemed delivered upon
receipt, and may be given by personal delivery, mailing by certified mail,
return receipt requested, or by reputable overnight delivery service, addressed,
if to Landlord:

















--------------------------------------------------------------------------------



Seagate Alico I, LLC
Attn: William G. Price, Jr., Manager
12801 Commonwealth Drive, Unit 12
Fort Myers, FL 33913


If to Tenant:  NeoGenomics Laboratories, Inc.
Attn: General Counsel
12701 Commonwealth Drive, Suite 9
Fort Myers, FL 33913


Either party may change the address or addressees for notice by giving the other
party notice thereof in the manner provided herein.


(c) The provisions of this Agreement are not intended to create, nor shall they
in any way he interpreted to create, a joint venture, a partnership, or any
other similar relationship between the parties.


(d) In the event that any party hereto brings or commences legal proceedings to
enforce any of the terms of this Agreement, and a judgment or award shall
determine the successful party in such action, such party shall be entitled to
receive from the losing party in such action a reasonable sum as attorneys' fees
and court costs, to be fixed by the courts in such action.


(e) The captions heading the various sections of this Agreement are for
convenience and identification only, and shall not be deemed to limit or define
the contents of their respective sections.


[Remainder of page intentionally left blank}























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
date first above written.


Landlord:


Tenant:


NEOGENOMICS LABORATORIES, INC.


By: /s/Matthew Price
Name: Matthew Price
Title: Manager




By: /s/Douglas M. VanOort, CEO
Douglas M. VanOort, CEO































































--------------------------------------------------------------------------------





SCHEDULE l
Preliminary Project Specifications
[to be prepared during the Design and Budget Period]

























































































--------------------------------------------------------------------------------









SCHEDULE 2
Project Budget























































































--------------------------------------------------------------------------------



SCHEDULE 3
Project Schedule





























































































--------------------------------------------------------------------------------



SCHEDULE 4
Hole Montes Shared Infrastructure Exhibit





























































































--------------------------------------------------------------------------------



SCHEDULE 5
Eligible Capital Costs - Florida Statute Sec. 220.191




220.191 Capital investment tax credit.-
(1) DEFINITIONS.-For purposes ofthis section:
(a)  "Commencement of operations" means the beginning of active operations by a
qualifying business of the principal function for which a qualifying project was
constructed.
(b)  "Cumulative capital investment" means the total capital investment in land,
buildings, and equipment made in connection with a qualifying project during the
period from the beginning of construction of the project to the commencement of
operations.
(c) "Eligible capital costs" means all expenses incurred by a qualifying
business in connection with the acquisition, construction, installation, and
equipping of a qualifying project during the period from the beginning of
construction of the project to the commencement of operations, including, but
not limited to:
1.The costs of acquiring, constructing, installing, equipping, and financing a
qualifying project, including all obligations incurred for labor and obligations
to contractors, subcontractors, builders, and materialmen.
2. The costs of acquiring land or rights to land and any cost incidental
thereto, including recording fees.
3. The costs of architectural and engineering services, including test borings,
surveys, estimates, plans and specifications, preliminary investigations,
environmental mitigation, and supervision of construction, as well as the
performance of all duties required by or consequent to the acquisition,
construction, installation, and equipping of a qualifying project.
4. The costs associated with the installation of fixtures and equipment;
surveys, including archaeological and environmental surveys; site tests and
inspections; subsurface site work and excavation; removal of structures,
roadways, and other surface obstructions; filling, grading, paving, and
provisions for drainage, storm water retention, and installation of utilities,
including water, sewer, sewage treatment, gas, electricity, communications, and
similar facilities; and offsite construction of utility extensions to the
boundaries of the property.
Eligible capital costs shall not include the cost of any property previously
owned or leased by  the qualifying business.

